Case 1:20-cr-00089-AT Document 33 Filed 02/23/21 Page 1 of 1
U.S. 1

 

USDC SDNY
Unite | DOCUMENT
South | ELECTRONICALLY FILED

 

DOC #:

OneSeir | DATE FILED: 2/23/2021

One Sair
New Yor

 

February 23, 2021
BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl

New York, New York 10007

Re: United States v. Alexander Collado, 20 Cr. 89 (AT)
Dear Judge Torres:

The parties jointly write to request, after conferring with chambers, that the conference
scheduled in this matter for February 24, 2021 be adjourned until March 18, 2021. The parties
further request that the trial in this matter, which is currently scheduled to begin on April 26, 2021,
be adjourned to a date in the summer of 2021. The basis for these requests is that the parties’
discussions regarding a pretrial disposition and the Court’s ability to hold in-person proceedings
have been limited in light of the ongoing COVID-19 pandemic. The Government further requests
that the Court exclude time until the next scheduled conference date under the Speedy Trial Act,
pursuant to 18 U.S.C. § 3161(h)(7)(A). The Government submits that this exclusion would be m
the interests of justice in order to allow the defendant to continue to review discovery and for the
parties to continue discussions regarding pretrial dispositions. Defense counsel consents to this
exclusion of time.

GRANTED in part. The status conference scheduled for February 24, 2021, is ADJOURNED to
March 18, 2021, at 11:00 a.m. The Court will issue a subsequent order regarding trial dates.

Time until March 18, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7), because
the ends of justice served by excluding such time outweigh the interests of the public and Defendant
in a speedy trial in that this will allow for the Defendant to continue discussions regarding pretrial
dispositions.

SO ORDERED. O?}-

Dated: February 23, 2021 ANALISA TORRES
New York, New York United States District Judge

 
